Exhibit 10.10

 

GRAPHIC [g88791ksi001.jpg]

 

Brian G. Kelly

[                                  ]

 

March 6, 2012

 

Dear Brian:

 

Congratulations! The Compensation Committee of the Board of Directors of
Activision Blizzard, Inc. (the “Company”) has awarded a one-time, discretionary
bonus of $3,000,000 to you in recognition of your significant contributions to
the Company in 2011, which will be paid to you pursuant to the terms and
conditions outlined below.

 

The bonus will be paid to you on or about March 15, 2012, less applicable taxes
and withholdings.  Half of the bonus ($1,500,000) will be earned as of the date
paid, and the remaining $1,500,000 will be earned as of March 14, 2015.  Should
you resign your employment or should your employment be terminated with “cause”
(as determined by the Company in its sole discretion) before March 14, 2015, you
agree to return the unearned portion of the bonus ($1,500,000) to the Company. 
You hereby agree to do so by repaying the Company (either by check or wire
transfer) 50% of the net bonus paid to you (the amount paid to you after
required taxes are withheld) within 120 days of the termination of your
employment.

 

By your signature below, you agree to the terms and conditions of the bonus
payment as outlined above.  Nothing in this letter changes the current terms and
conditions of your at-will employment.  If you have any questions concerning the
bonus payment, please contact An Weiser or Humam Sakhnini.

 

 

Sincerely,

 

 

 

 

 

Bobby Kotick

 

President & CEO

 

Activision Blizzard, Inc.

 

 

 

Acknowledged:

 

GRAPHIC [g88791ksi002.jpg]

 

Brian G. Kelly

 

 

 

Date: March 14, 2012

 

 

 

3100 Ocean Park Boulevard, Santa Monica, CA 90405 | t. 310.255.2500  f.
310.255.2100 | www.activisionblizzard.com

 

--------------------------------------------------------------------------------